                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division



APRIL LEONARD,

     Plaintiff,

V.                                            Civil Action No. 3:17cv730

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

     Defendant.


                                      ORDER


     This     matter    is   before    the     Court   on   the   REPORT   AND

RECOMMENDATION of the Magistrate Judge entered on January 3, 2019
(Docket No. 12).       Having reviewed the REPORT AND RECOMMENDATION,

and there being no timely filed objections thereto, and the time

for filing objections having expired, and having considered the

record and the REPORT AND RECOMMENDATION and finding no error

therein, it is hereby ORDERED that the REPORT AND RECOMMENDATION

of the Magistrate Judge (Docket No. 12) is adopted on the basis of

the reasoning of the REPORT AND RECOMMENDATION.

     It is further ORDERED that:

     (1)    PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (Docket No. 8)

is denied;

     (2)    DEFENDANT'S MOTION FOR SUMMARY JUDGMENT (Docket No. 10)

is granted;
        (3)   The decision of the Commissioner is affirmed; and

        (4)   The Clerk shall close this action.

        The   Clerk   is directed to send a copy of this Order to

Plaintiff and all counsel of record.

        It is so ORDERED.




                                           /s/
                             Robert E. Payne
                             Senior United States District Judge


Richmond, Virginia
Date:    January 7/)^ 2019
